    3:14-cv-00224-JMC      Date Filed 07/23/20   Entry Number 49    Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        COLUMBIA DIVISION

United States of America, ex rel.            )      CA No.: 3:14-cv-00224-JMC
Lynda Glasser, Amanda Sauls, and             )
Kim Swartz,                                  )
                                             )
                   Plaintiffs,               )
                                             )
                   v.                        )
                                             )
Boykin Contracting, Inc.,                    )
Boykin Contracting Group Inc.,               )
Boykin Contracting Group JV LLC.,            )
Boykin Glass and Glazing, Inc.,              )
Tory J.G. Brock,                             )
Thomas E. Brock, Sr.,                        )
Cory J’Ron Adams,                            )
Jerry Eddins,                                )
and Other Unidentified Entities,             )
                                             )
                Defendants.           )

                                     ORDER

      The Court, having considered the United States’ Notice, rules as follows:

      IT IS ORDERED that:

      (1) If any relator in this case wishes to object to the proposed settlement and

          partial dismissal, the relator must file a motion no later than 10 days from

          the date of this Order.

      (2) This Order, the Relators’ Complaint, the United States’ Notice, and all

          subsequent filings following this Order are now unsealed.
     3:14-cv-00224-JMC     Date Filed 07/23/20   Entry Number 49     Page 2 of 2




      (3) The relators will serve the Complaint upon the non-settling defendants.

      (4) The parties will serve all pleadings and motions filed in this action,

          including supporting memoranda, upon the United States, as provided for

          in 31 USC 3730(c)(3).      The United States may order any deposition

          transcripts and is entitled to intervene in this action, for good cause, at

          any time.

      (5) The parties will serve all notices of appeal on the United States.

      (6) All orders of this Court will be sent to the United States.

      (7) Should the relators or the defendants propose that this action be

          dismissed, settled, or otherwise discontinued, either the relators or the

          defendants will solicit the written consent of the United States before

          presenting the matter to this Court for its ruling or granting its approval.

      IT IS SO ORDERED.


                                             s/J. Michelle Childs
                                             J. MICHELLE CHILDS
                                             United States District Court Judge


This 23rd day of July, 2020
Columbia, South Carolina




                                         2
